DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because labeling is needed for cache server and router in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, 16, 17, 20-25, 27, 29, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kutscher (US Pub. No. 2016/0036730).
 Regarding claims 1 and 16, Kushner discloses a method, an apparatus of routing a packet in a network comprising a plurality of nodes implementing Information Centric Networking (ICN) routing (see figure 1; paragraph 13), the method comprising:
an interface configured to receive the packet at a node implementing ICN routing, the packet comprising an Internet Protocol (IP) header and a packet payload (paragraph 61: an IP packet is sent with destination IP address of the information centric network prefix ICNP), wherein the packet comprises a request packet for requesting content from the network (paragraphs 54 and 60: requester requests for NDO); and 
a processor implementing the steps of extracting configured to:
extract from the packet payload a content identifier for the requested content (paragraphs 61 and 62: extract the requested object name of the NDO); and
forwarding forward the packet to a next hop node in the network via an interface based on the content identifier extracted from the packet payload (paragraphs 62 and 63: the controller C installs forwarding rules for read rules on all elements S1, S2 on the path to the objected N1).

Regarding claims 9, all limitations of claim 1 are disclosed above. Kutscher further teaches forwarding the packet to a next hop node comprises stateful forwarding (paragraph 61).
Regarding claims 10, all limitations of claim 1 are disclosed above. Kutscher further teaches wherein the packet comprises an ICN packet encapsulated in an IP header (paragraphs 60-63: ICN request packet encapsulated in IP header).
Regarding claims 11, all limitations of claim 1 are disclosed above. Kutscher further teaches extracting from a forwarding state within the network a list of ordered addresses (paragraphs 61 and 62: a list of ordered addresses S1, S2, N1 from controller C).
Regarding claims 12, all limitations of claim 11 are disclosed above. Kutscher further teaches the list of ordered addresses comprises a list of addresses for use in segment routing (paragraphs 61 and 62).
Regarding claims 13, all limitations of claim 11 are disclosed above. Kutscher further teaches forwarding the packet to a next hop node in the network based on the content identifier and on the list of ordered addresses (paragraphs 61 and 62 a list of ordered addresses S1, S2, N1).

Regarding claims 17, all limitations of claim 16 are disclosed above. Kutscher further teaches  the processor is further configured to extract from a forwarding state within the network a list of ordered addresses and forward the packet to a next 

Regarding claim 20, Kushner discloses a method of delivering content in a plurality of packets over a network, wherein each packet comprises an Internet Protocol version 6 (IPv6) header (paragraph 57: IPv6 with 128bits), the method comprising:
	routing each packet from the packet source to a network element, the network element comprising an Information-Centric Networking (ICN) application, using IPv6 based on the IPv6 header (figure 3: NDO from N1 to R node; paragraphs 65-68);
	managing transport layer functionality using the ICN application (figure 3 and paragraph 67: TCP/UDP transport).
Regarding claim 21, all limitations of claim 20 are disclosed above. Kushner further teaches the transport layer functionality comprises at least one of: reliability of packet transmission (paragraph 67: TCP for reliability transmission).
Regarding claim 22, all limitations of claim 20 are disclosed above. Kushner further discloses managing the transport layer functionality comprises encapsulating the packet in a transport layer header prior to delivering the packet over the network (paragraph 67: TCP header).
Regarding claim 23, all limitations of claim 20 are disclosed above. Kushner further teaches managing the transport layer functionality comprises packaging the content as packets comprising a transport layer header (paragraph 67: TCP header).
Regarding claim 24, all limitations of claim 20 are disclosed above. Kushner further teaches managing the transport layer functionality comprises selecting a 
Regarding claim 25, all limitations of claim 20 are disclosed above. Kushner further teaches managing the transport layer functionality comprises selecting a transport layer protocol for delivery of the content (paragraph 67: TCP or UDP for transport).
Regarding claim 27, all limitations of claim 20 are disclosed above. Kushner further teaches wherein the managing the transport layer functionality comprises managing congestion control for delivery of the plurality of packets to the network element (paragraph 67: TCP is for congestion control).
Regarding claim 29, all limitations of claim 20 are disclosed above. Kushner further teaches wherein the managing the transport layer functionality comprises managing caching at one or more intermediate nodes in the network using the ICN application (see figure 5: N2 caching).
Regarding claim 31, all limitations of claim 20 are disclosed above. Kushner further teaches managing the transport layer functionality comprises managing reliability of packet (paragraph 67: TCP for reliability transport).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutscher (US Pub. No. 2016/0036730) in view of Gallo (EP 2938046 A1).
Regarding claims 2, all limitations of claim 1 are disclosed above. Kutscher does not teach but Gallo teaches forwarding the packet to a next hop node in the network based on the IP header if the content identifier cannot be extracted from the packet payload (paragraph 35: each ICN header is added after an IP address header. If the ICN header is not present, standard forwarding policy is applied which is using the IP address header).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kutscher forwarding the packet to a next hop node in the network based on the IP header if the content identifier cannot be extracted from the packet payload.
The motivation would have been for alternate routing.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutscher (US Pub. No. 2016/0036730) in view of Maslak (US Pub. No. 2016/0308823).
claims 3, all limitations of claim 2 are disclosed above. Kutscher does not teach but Maslak discloses forwarding based on the IP header comprises performing a lookup of a content identifier based on the IP header and forwarding the packet to a next hop node in the network based on the content identifier (paragraph 49: The request is transmitted (arrow 612 and 614) to the network 640 through an ISP network 610 in communication with the user computing device 602. In particular, the request is received at a web server (such as web server A 606) of the network 640. Similar to the DNS resolvers discussed above and in response to the get command, the web server A 606 may log the IPv6 or IPv4 address of the requesting device included in the HTTP get command and return an HTTP redirect command that appends the unique id (such as the IPv6 address of the user's computing device 602 or ISP network 610) to the redirect IP address. The requesting device 602 may then transmit another HTTP get command to the redirect IP address (corresponding to web server B 630) that includes the unique identifier. In this example, web server B 630 may be an IPv4 only web server that forces the HTTP get command to include the IPv4 address of the computing device 602 or ISP network 610. The web server B 630 may then correlate the unique identifier (such as the requesting device IPv6 address) with the IPv4 address of the second HTTP get command as described above and return the requested content page to the requesting device 602).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kutscher forwarding based on the IP header comprises performing a lookup of a content identifier based on the IP 
The motivation would have been for content identification.
Regarding claims 6, all limitations of claim 1 are disclosed above. Kutscher does not teach but Maslak discloses the content identifier comprises an IPv6 address incorporating an ICN content name (paragraph 49: The request is transmitted (arrow 612 and 614) to the network 640 through an ISP network 610 in communication with the user computing device 602. In particular, the request is received at a web server (such as web server A 606) of the network 640. Similar to the DNS resolvers discussed above and in response to the get command, the web server A 606 may log the IPv6 or IPv4 address of the requesting device included in the HTTP get command and return an HTTP redirect command that appends the unique id (such as the IPv6 address of the user's computing device 602 or ISP network 610) to the redirect IP address. The requesting device 602 may then transmit another HTTP get command to the redirect IP address (corresponding to web server B 630) that includes the unique identifier. In this example, web server B 630 may be an IPv4 only web server that forces the HTTP get command to include the IPv4 address of the computing device 602 or ISP network 610. The web server B 630 may then correlate the unique identifier (such as the requesting device IPv6 address) with the IPv4 address of the second HTTP get command as described above and return the requested content page to the requesting device 602).

The motivation would have been for content routing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466